 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SIVA D. BLACK,                                    Case No. 2:21-cv-01094-JDP (HC)
12                        Plaintiff,                    ORDER DIRECTING PLAINTIFF TO FILE
                                                        AN APPLICATION TO PROCEED IN
13           v.                                         FORMA PAUPERIS OR PAY THE FILING
                                                        FEE
14    ATTORNEY GENERAL OF
      CALIFORNIA,
15
                          Defendant.
16

17

18          Plaintiff, a county inmate proceeding without counsel, has filed a civil rights action

19   together with two requests for leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

20   Plaintiff has not, however, filed either application for leave to proceed in forma pauperis on the

21   form used by this district. Accordingly, plaintiff’s applications will be denied without prejudice,

22   and plaintiff will be provided the opportunity to submit an application on the appropriate form.

23   Plaintiff is cautioned that he must also provide a certified copy of his inmate trust account

24   statement for the six-month period immediately preceding the filing of his complaint.

25          In accordance with the above, it is hereby ORDERED that:

26          1. Plaintiff’s applications to proceed in forma pauperis, ECF Nos. 2 and 14, are denied

27   without prejudice.

28          2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In
                                                        1
 1   Forma Pauperis By a Prisoner.

 2            3. Plaintiff shall submit, within thirty days from the date of this order, either the $402

 3   filing fee or a completed application to proceed in forma pauperis. Plaintiff’s failure to comply

 4   with this order will result in a recommendation that this action be dismissed without prejudice.

 5
     IT IS SO ORDERED.
 6

 7
     Dated:      July 8, 2021
 8                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
